Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Robert Reynolds, Appellant                      Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2019F00093).
No. 06-20-00004-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, James Robert Reynolds, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED NOVEMBER 4, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk